Citation Nr: 0948941	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-35 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel







REMAND

The Veteran had active military service from June 1980 
through March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran contends that his currently diagnosed psychiatric 
disabilities began during active duty service.  He alleges 
that he was maltreated during his time in the military, 
including being subjected to harassment, hazing, beatings and 
emotional abuse, and that the stress and pressures of this 
maltreatment led to his psychiatric disability.  The Veteran 
stated that his depression began in 1986, and that he first 
began receiving treatment for a mental disorder in 1991.  See 
July 2007 psychiatric note from the Chillicothe VA medical 
center (VAMC), and April 2006 Application for Compensation.  
In an April 2005 progress note, the Veteran stated that he 
received psychiatric treatment while on active duty in the 
mid 1980s, noting that he was hospitalized at the Clarksburg 
VAMC for his psychiatric disability.  He stated that he re-
entered the National Guard three years after this 
hospitalization, but was discharge from the National Guard 
due to bizarre behaviors.

The record contains several different psychiatric diagnoses, 
including schizophrenia, dysthymia, major depression 
recurrent with paranoid features, and prolonged posttraumatic 
stress disorder.  The earliest documented treatment for a 
psychiatric disorder is a February 1993 discharge summary 
from Thomas Memorial Hospital, noting diagnoses of major 
depression with paranoid features, dissociative disorder, and 
prolonged PTSD.  The Veteran was admitted again in December 
1993 and diagnosed with paranoid schizophrenia in 
exacerbation.  However, in March 1993 and April 1994 letters 
by J.M., M.D., he noted that the Veteran had been treated by 
him for a psychiatric disability since December 1991, when he 
was admitted to the Thomas Psychiatric Center for symptoms 
consistent with major depression with psychotic features.

The Board notes that the evidence of record does not contain 
service treatment records (STRs) from the Veteran's period of 
duty with the Army National Guard, reserve unit (1092D 
Engineer Combat Battalion, of Parkersburg, West Virginia).  
Here, the record contains a March 1993 letter from the 
Veteran's treating physician sent to the Army National Guard, 
describing the Veteran's psychiatric disability.  A June 1993 
handwritten entry in the personnel file states that with the 
Veteran's psychiatric diagnosis, he was not eligible for 
retention.  He was discharged shortly thereafter.  As such, a 
remand is required to attempt to obtain the Veteran's medical 
records, as the STRs from his period of reserve duty might 
show symptoms or treatment of his currently diagnosed 
psychiatric disability.  

Further, although the Veteran's personnel file contains some 
information regarding the Veteran's duty designation for his 
time with the Army National Guard, including a retirement 
points statement, the Board finds that the dates of his 
active duty for training (ACDUTRA) as opposed to inactive 
duty for training (INACDUTRA) should be clarified.  The 
personnel file shows that the Veteran served on active duty 
for training in July of 1991 and June of 1992, and the file 
also contains a report of separation and record of service 
showing a period of service from October 1988 through 
November 1993.  In order to sufficiently analyze the claim, 
if possible, a more complete record of the Veteran's specific 
dates of active duty for training (ACDUTRA) as opposed to 
inactive duty for training (INACDUTRA) should be obtained.

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2009).  Thus, service connection may be established for 
disability resulting from injuries or diseases incurred 
during active duty or ACDUTRA, but only for injuries incurred 
during INACDUTRA.

In this case, the Board finds that the Veteran's service 
treatment records and duty status from the period of his 
reserve obligation are crucial to the analysis and 
disposition of his service connection claim.  Specifically, 
the Veteran alleges that an acquired psychiatric disorder 
began during his active duty service, and continued 
throughout his reserve obligation, noting that he was 
received treatment for his psychiatric disability during his 
reserve duty in the mid 1980s.  As noted above, the record 
does not contain any medical records from the Veteran's 
period of reserve duty with which to evaluate such 
contentions.   As such, a remand is necessary to ascertain 
the Veteran's duty status during his time in the Army 
National Guard, (from October 1988 until he was discharged in 
November 1993), as well as to attempt to obtain service 
treatment records from the Veteran's Army National Guard unit 
(1092D Engineer Combat Battalion, of Parkersburg, West 
Virginia).

In addition, the Board finds that a VA psychiatric 
examination is necessary to ascertain whether the in-service 
behavioral problems noted during his period of active duty 
service from June 1980 through March 1982, and his reserve 
duty from October 1988 through November 1993, represented the 
prodromal signs or symptoms of the Veteran's later diagnosed 
psychiatric disability.  Specifically, the record shows that 
the Veteran was discharged from the Army in March 1982 after 
two separate disciplinary actions under Article 15.  During 
the Veteran's reserve duty, his personnel file contains a 
letter of reprimand dated in March 1991, stating that he had 
been charged with four periods of being AWOL (absent without 
leave) on March 2 and 3rd of 1991, and letters dated in June 
and July of 1993 show further unexcused absences from unit 
training.  

In summary, the VA examiner should be asked to render an 
opinion as to whether the Veteran's behavioral issues during 
active duty or during his period of reserve duty, represented 
the prodromal signs or symptoms of his later diagnosed 
psychiatric disability, taking into consideration any newly 
obtained STRs from the Veteran's period of reserve duty.  

Finally, the Board observes that a January 2001 VA history 
and physical report notes that the Veteran is supported by 
Social Security Disability.  There are no records from the 
Social Security Administration (SSA) contained in the claims 
folder.  On remand, VA must make efforts to obtain to obtain 
these records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran that have not been secured 
previously.  Records from the Clarksburg 
VAMC should be obtained.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

2.  The RO should obtain from the SSA a 
copy of any decision awarding the veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

3.  The AOJ should contact the Veteran's 
Army National Guard unit (1092D Engineer 
Combat Battalion, of Parkersburg, West 
Virginia) to obtain his treatment and 
examination records from his period of 
reserve obligation, and to ascertain his 
duty status (ACDUTRA or INACDUTRA) during 
his period of reserve duty from October 
1988 through November 1993.

4.  Thereafter, the Veteran should be 
scheduled for psychiatric examination.  
The examiner should review the claims 
file, including records obtained pursuant 
to the development sought in paragraph 1 
above, take a detailed history from the 
Veteran, especially with respect to 
psychiatric symptoms and treatment while 
on active duty, ACDUTRA, or INACDUTRA, 
examine the Veteran, and provide an 
opinion as to the medical probabilities 
that psychiatric disability can be 
attributed to disease or injury that 
began during active duty or ACDUTRA, or 
injury sustained during INACDUTRA.  A 
detailed explanation should be provided 
for the opinion.

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



             
_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


